DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 1-15 are amended directly or by dependency on an amended claim. Claims 16-20 are new.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed January 4, 2021 with respect to the 35 USC 102 rejections of claims 1-14 and 35 USC rejection of claim 15, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1-14 and 35 USC rejection of claim 15 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, applicant arguments with respect to the 35 USC 102 rejections of claims 1-14 and 35 USC rejection of claim 15 along with accompanying amendments received on the same date were persuasive. The following art is also cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of the independent claims:

US 20180101950 A1 [closest reference but does not predate]: “At each point of contact between probe 22 and the subject's skin, the position of distal tip 37, and the orientation of the probe, are ascertained by processor 34, based on the voltages induced in sensors 24. (In other words, the magnetic tracking system is used to ascertain the location and orientation at which the probe is held.) The physician thus acquires a set of points 44, which correspond, in the three-dimensional coordinate system of the tracking system (which may also be referred to as the three-dimensional coordinate system of the probe), to the respective locations on the face 
    PNG
    media_image1.png
    491
    628
    media_image1.png
    Greyscale


US 20200337784 A1: “The display device 103 may be used to display any information useful for a medical procedure, such as, for example, images of anatomy generated from an image data set obtained using conventional imaging techniques, graphical models (e.g., CAD models of implants, instruments, anatomy, etc.), graphical representations of a tracked object (e.g., anatomy, tools, implants, etc.), constraint data (e.g., axes, articular surfaces, etc.), representations of implant components, digital or video images, registration information, calibration information, patient data”, variety of possible inputs of prior cut data or other landmarks/objectives, a probe may define the distal plane and posterior tangent

US 7824328 B2: “The purpose of the endoscope tracking subsystem 42 is to capture, in real-time, data indicative of the position and orientation of the endoscope, particularly its distal tip, to enable coregistration of multi-modal images”; “The graphical model generator 65 generates surface models of the anatomical region of interest from the patient scan data provided by the data acquisition subsystem 41.  This module provides two types of images: 1) a volumetric perspective image which is rendered from a point of view that correlates to one of the 
1 relative to the origin 102 of the tracking system, based on the current computed reference point and the current computed position and orientation of the distal tip 6 of the scope 1 relative to the reference point”
 
US 8849374 B2: “aligning the 3-dimensional tomographical data and the 3-dimensional surface shape of the patient measured by the 3-dimensional shape measurement means;” “The 

US 9119552 B2: “In particular, the position-sensing means can be configured to interact with a position recording system, so that the position and orientation of the shaft can be determined in relation to an absolute extracorporeal reference coordinate system, especially one independent of the position of the shaft.  On the basis of the known association of the position-sensing means with a distal end portion of the shaft, it is possible to draw conclusions from the signals of the position-sensing means about the position and orientation of the distal end portion of the shaft, or of the observation lens situated in it, with respect to the reference coordinate system” “As a result, capturing of the position and orientation of the distal end portion 28 of the shaft 22 is possible and thereby a conversion of 3D data collected by the TOF image sensor 31 into absolute 3D data based on the reference coordinate system of the position-recording system” “By linking 3D data, which have been acquired at different positions and orientations of the endoscope 61 or of its distal end portion 67, a practically complete 

US 9519341 B2: “Furthermore, by performing coordinate conversion such that the orientation of the distal end side of the optical axis C2 of the endoscope 56 matches the orientation of the distal end side of the treatment portion 203, it becomes easy to match the orientation of the distal end of the treatment portion 203 (the treatment portion 203) that appears in the image displayed on the display unit 13, with the orientation of the master manipulator 10”

US 9662042 B2: “As shown in the subsequent step S6, the alignment processing portion 31e sets the distal end portion 20 of the insertion portion 11 at a reference position such as the neck portion PR inside the bladder B and performs alignment between the first coordinate system (X.sub.0, Y.sub.0, Z.sub.0) and the second coordinate system (X.sub.2, Y.sub.2, 
Z.sub.2) that takes the center position of the 3D model image as the origin 
O.sub.2, and also determines a conversion matrix or the like for converting from the first coordinate system (X.sub.0, Y.sub.0, Z.sub.0) to the second coordinate system (X.sub.2, Y.sub.2, Z.sub.2)”

US 6016439 A: “The physician then inserts the distal end of instrument 20 into the patient's body the location and orientation of the sensor 32 in the X'Y'Z' locating system frame of reference is continually monitored and continually transformed to the XYZ tissue image frame of reference”

US 10085705 B2: “The distal end coordinate transformation portion 24 is configured to transform the distal end position data and the distal end direction data stored in the distal end position storage portion 22 to the coordinate value indicating the position in the three-dimensional data, based on the transformation equation calculated in the arithmetic portion 23.  In addition, the distal end coordinate transformation portion 24 is configured to store the distal end position data and the distal end direction data after transformation, the distal end position data and direction data before the transformation, and the time stamp TSP together in the distal end position storage portion 22.  Then, according to such processing of the distal end coordinate transformation portion 24, for example, as illustrated in FIG. 3, the X coordinate value A1, the Y coordinate value B1 and the Z coordinate value C1 in real space that are the distal end position data before the transformation, an X coordinate value D1, a Y coordinate value E1 and a Z coordinate value F1 in the three-dimensional data that are the distal end position data after the transformation, and the time stamp TSP1 are stored together in the distal end position storage portion 22.  In addition, according to the processing of the distal end coordinate transformation portion 24 as described above, the distal end position data in the three-dimensional data is time-sequentially stored in the distal end position storage portion 22”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661